Citation Nr: 9918083	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to restoration of a 70 percent rating for 
post-traumatic stress disorder (PTSD), for the purpose of 
accrued benefits.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (total rating) for the 
purpose of accrued benefits.

3.  Entitlement to service connection for breast cancer 
secondary to exposure to Agent Orange, for the purpose of 
accrued benefits.

4.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to March 
1968, to include service in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The appeal was last before the Board in March 
1996, at which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the appellant 
in June 1997, continued to deny each issue on appeal.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  An appeal for restoration of a 70 percent rating for PTSD 
was pending at the time of the veteran's death.  

2.  Material improvement in the veteran's PTSD, as of 
February 1991, was not shown; overall impairment attributable 
to PTSD, as of February 1991, was severe.  

3.  A claim for a total rating was pending at the time of the 
veteran's death.  

4.  The veteran had, prior to his death in March 1995, 
completed a vocational training course involving auto body 
repair; he discontinued working in such field in 1990 or 
1991.  

5.  The veteran's lone service-connected disability, PTSD, 
did not preclude him, as of the time of his death, from 
securing or following a substantially gainful occupation 
consistent with his education and occupational experience.

6.  A claim for service connection for breast cancer 
secondary to exposure to Agent Orange was pending at the time 
of the veteran's death.  

7.  The claims for breast cancer secondary to exposure to 
Agent Orange, for the purpose of accrued benefits, and for 
service connection for the cause of the veteran's death are, 
in each instance, not plausible.  


CONCLUSIONS OF LAW

1.  The requirements for accrued benefits, based on 
entitlement to restoration of a 70 percent rating for PTSD, 
have been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4, Diagnostic Code 9411, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. § 4.130 (1998).  

2.  The requirements for accrued benefits, based on 
entitlement to a total rating, have not been met.  
38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1998).

3.  The claims for breast cancer secondary to exposure to 
Agent Orange, for the purpose of accrued benefits, and for 
service connection for the cause of the veteran's death are, 
in each instance, not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the first two issues listed on the title 
page are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds these claims are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the appellant is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection was established in January 1989 for PTSD, 
for which the RO had assigned a 70 percent rating, effective 
from April 10, 1987, through April 30, 1991, and thereafter 
rated as 50 percent disabling, under the provisions of 
Diagnostic Code 9411 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability. 


I.  Restoration, 70 Percent Rating for PTSD, for Purpose of 
Accrued Benefits

Under the law, in the context of this claim asserted for the 
purpose of accrued benefits, upon the death of the veteran, 
periodic monetary benefits to which he was entitled on the 
basis of evidence in the file at the date of death, and due 
and unpaid for a period of not more than two years prior to 
death, may be paid to his child.  38 U.S.C.A. § 5121.

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turns 
on the severity of his overall social and industrial 
impairment.  A 50 percent rating was warranted where such 
impairment was of "considerable" severity; a rating of 70 
percent was warranted where such impairment was "severe".  
38 C.F.R. § 4.132.  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9411 under the revised 
criteria, a 50 percent disability rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The appellant essentially contends, relative to the duration 
implicated in this aspect of the appeal, that the veteran's 
PTSD was as disabling when a rating reduction to a 50 percent 
evaluation was effectuated in February 1991 as prior to such 
time when a 70 percent rating had been in effect.  In this 
regard, when the veteran was examined by VA in October 1988, 
at which time he indicated that he was then "doing body work 
on cars", he indicated that his PTSD adversely affected his 
relationship with his wife and sons.  Findings on mental 
status examination included "constriction" in his affect, 
with no speech disorder; insight and memory were each 
described as being "intact".  The Axis I diagnoses included 
"severe [and] chronic" PTSD.

When the veteran was hospitalized at a VA facility in June 
1989, apparently in response to excessive drinking, findings 
on mental status examination included an ability to 
communicate "clearly [and] effectively", with no evidence 
of any depression; insight and judgment appeared to be "fair 
to good".

When he was seen for VA outpatient treatment in June 1990, 
the veteran complained of "sleeping poorly"; his affect was 
described as being "appropriate".  When he was examined by 
VA in September 1990, the veteran complained of experiencing 
Vietnam-related nightmares.  He also indicated that he still 
did "some body work" on cars.  On mental status 
examination, the veteran exhibited "no significant mood 
problem[]", and he was not psychotic; the examiner was 
unable to ascertain any problem with the veteran's memory.  
Apparently based principally on the report pertaining to the 
foregoing September 1990 VA examination, the RO, in a rating 
decision entered in October 1990, the narrative of which 
noted that the provisions of 38 C.F.R. § 3.105(e) were for 
application, proposed to reduce the rating for the veteran's 
PTSD to 50 percent disabling from the then current 70 percent 
rating.  Notification to the veteran, dated October 26, 1990, 
advised him of the proposed rating reduction as well as his 
opportunity to submit, within 60 days from the date of the 
notice, additional evidence tending to show that the 
reduction should not be made.  Thereafter, the rating board, 
in a decision entered in February 1991, effectuated the 
reduction, to 50 percent disabling, which had been proposed 
relative to the veteran's PTSD in the October 1990 rating 
decision.

In considering the appellant's claim, for the purpose of 
accrued benefits, for restoration of the veteran's former 70 
percent rating for his service-connected PTSD, the Board 
would initially point out that the October 1990 rating 
decision and subsequent notification to the veteran, wherein, 
as required pursuant to 38 C.F.R. § 3.105(e), he was advised 
of the recent improvement in his psychiatric condition and 
notified of the proposed reduction in his rating for his 
service-connected PTSD as well as his opportunity to submit 
evidence indicating that the reduction should not be made, is 
found to comply with the provisions of such regulation.  The 
Board further notes that, inasmuch as the veteran's 70 
percent rating for PTSD had not been effect for a least five 
years, the provisions of 38 C.F.R. § 3.344(a) (1998), which 
relate, pertinently, to the adequacy of VA examinations 
preceding rating reductions when compared with the evidence 
before rating boards when the higher rating was established, 
were of no bearing on the reduction in the 70 percent rating 
at issue in the current appeal.  See 38 C.F.R. § 3.344(c).

As noted above, in asserting entitlement to restoration of 
the former 70 percent rating for the veteran's PTSD, the 
appellant essentially contends that the veteran's PTSD was as 
disabling when a rating reduction to a 50 percent evaluation 
was effectuated in February 1991 as prior to such time when a 
70 percent rating had been in effect.  In accordance with 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
determination as to whether the veteran was entitled to 
restoration of his earlier-assigned 70 percent rating for 
PTSD must be made with consideration of the rating criteria 
in effect prior to November 7, 1996, as well as that in 
effect thereafter, the actual outcome being predicated on the 
version most favorable to the veteran.  In this regard, the 
Board is of the opinion, in view of the reasoning set forth 
below, that, pursuant to the above-stated provisions of 
Diagnostic Code 9411 which became effective on November 7, 
1996, the evidence in the rating board's possession in 
February 1991 demonstrated that the related reduction to a 50 
percent rating for the veteran's PTSD was warranted.  In 
reaching this conclusion, the Board would point out that 
while even circumlocutory or stereotypical speech would (if 
then present) still only have been characteristic of 
disability warranting a 50 percent rating under the above-
cited revised criteria, when the veteran was hospitalized at 
a VA facility in June 1989, he was specifically noted to 
speak 'clearly [and] effectively'.  Further, the Board would 
point out that mental status examination findings obtaining 
in conjunction with the above-addressed (post 1988) VA 
examination and outpatient therapy rendered the veteran, to 
include 'no significant mood problem[]', 'fair to good' 
judgment and affect described as being 'appropriate' are, 
considered separately, characteristic of pertinent disability 
warranting an evaluation, in each instance, of less than 50 
percent in accordance with the revised criteria.  Finally, 
while the Board has no reason to dispute the veteran's 
assertion relative to 'sleeping poorly' when he was seen for 
VA outpatient therapy in June 1990, it would nevertheless 
point out that even chronic sleep impairment (if in fact then 
present) due to his PTSD would have been independently 
indicative of disability warranting only a 30 percent rating.  
See 61 Fed. Reg. 52, 702 (1996).  Given the foregoing 
observations, then, and in the apparent absence of any 
pertinent manifestation independently representative of a 70 
percent disability rating under the revised criteria, the 
Board is persuaded that, in accordance with the above-cited 
revised criteria that became effective on November 7, 1996, 
it appears that a preponderance of the evidence in the rating 
board's possession in February 1991 demonstrated material 
improvement in the veteran's PTSD.  Thus, the related 
reduction for the veteran's PTSD to a 50 percent rating, at 
least in accordance with the criteria that became effective 
on November 7, 1996, was warranted.  38 C.F.R. § 4.130.

However, on considering this aspect of the appeal in 
accordance with the provisions of Diagnostic Code 9411 which 
were in effect prior to November 7, 1996, the Board, in view 
of the reasoning advanced hereinbelow, is of the opinion that 
the evidence in the rating board's possession in February 
1991 demonstrated that the related reduction to a 50 percent 
rating was not warranted.  In reaching such conclusion, the 
Board is, to be sure, constrained to point out that the 
veteran's PTSD, as of February 1991, would not appear to have 
been productive of more than 'considerable' social 
impairment.  In this regard, while the veteran indicated, 
when examined by VA in October 1988, that he was then 
"divorced" from his wife and that his PTSD then adversely 
affected his relationship with his wife and sons, he 
thereafter indicated, on the occasion of his examination by 
VA in September 1990, that he had recently "resumed" such 
relationship and was then, apparently cordially, living with 
her.  Notwithstanding the foregoing bearing on the extent of 
temporal social impairment occasioned by the veteran's PTSD, 
the Board is of the view that his PTSD, as of February 1991, 
may have been productive of more than 'considerable' 
industrial impairment.  In this regard, the Board is aware 
that the veteran (as was the case in October 1988) was 
continuing to do some automobile body/collision work when he 
was examined by VA in September 1990.  At the same time, 
however, the Board is cognizant of a January 1991 statement 
from Emanuel C. Turner, M.D., which contains narrative to the 
effect that the veteran was then totally precluded from 
maintaining gainful employment.  To be sure, the Board cannot 
overlook that Dr. Turner attributed such incapacitation, in 
addition to PTSD, to the veteran's nonservice-related 
alcoholism as well as tension headaches.  Nevertheless, 
inasmuch as PTSD was apparently the most disabling condition 
affecting the veteran at such time, the Board is of the view, 
with favorable resolution of reasonable doubt, that his PTSD 
alone was productive of 'severe' industrial incapacitation.  
Given such consideration, then, the Board concludes that the 
preponderance of the evidence in the rating board's 
possession in February 1991, in accordance with the rating 
criteria that was in effect prior to November 7, 1996, did 
not demonstrate that the rating reduction then effectuated 
was warranted.  Therefore, restoration of the former 70 
percent rating for PTSD, for the purpose of accrued benefits, 
is granted.  38 U.S.C.A. §§ 1155, 5107, 5121; 38 C.F.R. Part 
4, Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 
(in effect through November 6, 1996) and 38 C.F.R. § 4.130 
(1998).

On further consideration, however, of the matter of whether a 
100 percent evaluation comprised the appropriate rating for 
restoration, the Board is readily persuaded that it is not.  
In this regard, as determined by the Board above, the 
veteran's PTSD was not so disabling under the rating criteria 
which became effective on November 7, 1996, as to have 
warranted more than a 50 percent rating.  With respect to the 
criteria which was in effect prior to November 7, 1996, a 100 
percent disability pursuant thereto required a showing of 
"total" social and industrial impairment.  As to such 
criteria, the Board would emphasize that its analysis in the 
preceding paragraph demonstrates that the veteran's PTSD was 
temporarily productive of neither 'total' social nor 
industrial impairment.  Furthermore, the Board would observe 
that, pursuant to the then applicable provisions of 38 C.F.R. 
§ 4.130 (prior to November 7, 1996), the severity of a 
psychiatric disability was based upon the actual related 
symptomatology itself versus any subjective characterization, 
such as "mild", 'severe', etc.  Pursuant to such 
regulation, then, the Board would observe that the actual 
symptomatology by which the veteran's PTSD was temporally 
manifested, to include 'no significant mood problem[]', no 
evidence of depression when he was hospitalized at a VA 
facility in June 1989, and an 'appropriate' affect when he 
was seen for VA outpatient treatment in June 1990, was, 
clearly, commensurate with, at most, not more than 
'considerable' (equating with a pertinent 50 percent rating) 
overall impairment.  


II.  Total Rating, for Purpose of Accrued Benefits

As noted above, under the law, in the context of the above-
enumerated (i.e., issue II) claim asserted for the purpose of 
accrued benefits, upon the death of the veteran, periodic 
monetary benefits to which he was entitled on the basis of 
evidence in the file at the date of death, and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to his child.  38 U.S.C.A. § 5121.

The veteran's service-connected PTSD, which disability was 
the subject of the Board's disposition in the preceding 
section, was the lone disability for which service connection 
was in effect at the time of the veteran's death.  The 
clinical evidence bearing on such condition that was set 
forth by the Board hereinabove, will not, therefore, be 
rearticulated for purposes of the Board's adjudication of the 
current claim for a total rating, for the purpose of accrued 
benefits.

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The veteran's then most recent application (VA Form 21-8940) 
for a total rating, submitted in January 1995, reflects that 
he had completed high school as well as a two-year vocational 
course involving "[a]uto [b]ody [w]ork".  The record 
elsewhere reflects that the veteran discontinued employment 
involving auto body work in, apparently, 1990 or 1991.  

The appellant contends, in substance, that the impairment 
occasioned by the veteran's PTSD alone had rendered him, 
prior to his death, unable to secure or maintain 
substantially gainful employment.  In this regard, the then 
most recent VA examination afforded the veteran for his PTSD, 
prior to his death, was in July 1992, at which time the 
veteran was apparently unemployed.  Rather, he indicated that 
he spent his days in activities including watching 
television, eating and practicing music with "church 
friends".  Findings on mental status examination included 
speech and thought which were each described as being 
"within normal limits"; insight was "good", and the 
veteran exhibited no evidence of any intellectual 
deterioration.  The pertinent diagnosis was PTSD, and a 
current and past year score of 50 was assigned as being 
representative of his Global Assessment of Functioning (GAF).  
In August-September 1992, the veteran was hospitalized at a 
VA facility in response to alcoholism.  Findings on mental 
status examination included orientation in three spheres and 
a "somewhat tense" mood.  Thereafter, when seen for VA 
outpatient treatment in February 1993, the veteran's mood was 
described as being "dysphoric".  

Following its review of the pertinent evidentiary record, to 
specifically include the findings cited in the preceding 
section, the Board is of the opinion that entitlement to a 
total disability rating, for the purpose of accrued benefits, 
is not warranted.  In reaching the foregoing conclusion, the 
Board would stress that, inasmuch as PTSD was the veteran's 
lone service-connected disability at all times pertinent to 
this aspect of the appeal, entitlement to a total disability 
evaluation might have been accorded only pursuant to the 
schedular criteria pertaining to the evaluation of such 
condition.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  
Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
a 100 percent rating, as noted above, was warranted for PTSD 
where "total" social and industrial impairment attributable 
thereto was shown.  38 C.F.R. § 4.132.  In addition, 
effective November 7, 1996, as noted above, VA has revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  Pursuant to Diagnostic Code 9411 under the 
revised criteria, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of personal hygiene); disorientation 
to time and place; memory loss for names of close relatives, 
own occupation, or own name.

As pertinent to the veteran's claim for a total rating in 
accordance with the above-cited criteria which was in effect 
through November 6, 1996, the Board would merely observe that 
the veteran's PTSD was manifestly not productive of 'total' 
social impairment within the time period applicable to this 
aspect of the appeal.  In this regard, at a hearing held at 
the RO in May 1991 the veteran indicated that he had "close 
friends" and, on the occasion of his examination by VA in 
July 1992, he further related that and practiced music with 
'church friends'.  Further, with respect to the degree of 
industrial inadaptability related to the veteran's service-
connected PTSD, the Board cannot overlook that a current and 
past year GAF score of 50 was assigned in conjunction with 
his examination by VA in July 1992.  Inasmuch as an assigned 
GAF of 55-60, at least pursuant to DSM-III-R criteria, is 
indicative of "moderate" industrial impairment, see 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995), the Board is 
of the view that a GAF in the range of 50 would clearly not 
equate with more than "considerable" industrial impairment, 
the latter being characteristic of pertinent disability 
commensurate with the veteran's then assigned 50 percent 
rating.  In view of the foregoing observations, then, the 
Board readily concludes, at least under the provisions of 
Diagnostic Code 9411 which were in effect prior to November 
7, 1996, that a total disability rating (tantamount to a 
claim for a total rating based on unemployability) was not 
warranted.  As pertinent to the veteran's claim for a total 
rating in accordance with the above-cited criteria which 
became effective on November 7, 1996, the Board would merely 
observe that the above-cited record is devoid of a single 
manifestation which is independently characteristic of a 100 
percent rating pursuant to such criteria, which consideration 
defeats any notion of entitlement to pertinent temporal total 
rating in accordance therewith.  

The Board would also observe that even though the veteran 
discontinued working at some point in apparently 1990 or 
1991, merely being unemployed gives no rise, in any event, to 
any inference that one is unemployable.  While the Board does 
not, to be sure, dispute that the veteran's ability to hold 
gainful employment may have been somewhat hindered by 
disablement traceable to his PTSD, the criteria set forth in 
the VA Rating Schedule, supra, specifically contemplate, and 
provided compensation for, any then occasioned impairment of 
the veteran's earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The Board is aware that any unfavorable determination it 
renders on a claim for a total rating must include an 
analysis bearing on how the claimant's employability status 
(relative to this aspect of the appeal) was impacted by 
service-connected disablement in comparison with the impact 
occasioned by conditions for which service connection is not 
in effect.  See Cathell v. Brown, 8 Vet. App. 539, 544-545 
(1996).  In this regard, the Board would point out that the 
precise problems cited by the veteran in his January 1995 
total rating application included disablement, including 
cancer, traceable to exposure to Agent Orange in Vietnam 
(which matter is further addressed by the Board hereinbelow), 
for which service connection had not been established.  
Further, both Dr. Turner (in his above-cited January 1991 
statement) and the VA examiner in July 1992 cited the 
veteran's nonservice-related alcoholism as a factor bearing 
on the veteran's then current employability status.  It also 
bears emphasis that a statement received in February 1994 
from a former employer for whom the veteran had done "some 
painting" (which task, as well as "body shop" work, 
significantly, has been implicitly recognized as not 
comprising merely "marginal" employment, see Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994)) reflects such employer's 
apparent disinclination to rehire the veteran owing to 
incapacitation occasioned by the veteran's drinking 
("because of a bottle") versus that associable with his 
PTSD.  In any event, the Board would merely observe that 
there is no evidence of record which indicates that the 
veteran was unable, in the duration preceding his death, to 
secure employment of a substantially gainful nature due to 
service-connected disablement, which consideration further 
militates against entitlement to a total disability rating.  
See Gary v. Brown, 7 Vet. App. 229, 231 (1994).  Finally, 
there would appear to have been no exceptional or unusual 
disability factors which warranted extraschedular 
consideration and the veteran's then assigned 50 percent 
rating for PTSD did not, in any event, meet the criteria for 
a total rating under 38 C.F.R. § 4.16. 

Given the considerations advanced above, then, the Board 
concludes that the appellant's claim for a total rating, for 
the purpose of accrued benefits, must be denied.  38 U.S.C.A. 
§§ 5107, 5121; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


III.  Service Connection for Breast Cancer, Secondary to 
Exposure to Agent Orange, for the Purpose of Accrued Benefits

IV.  Cause of the Veteran's Death

The threshold question to be answered concerning the 
appellant's two above-enumerated claims (i.e., issues III and 
IV) is whether he has presented, with respect to each claim, 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the appellant has not 
met his burden of submitting evidence to support a belief by 
a reasonable individual that either of his latter two above-
enumerated claims is well grounded.

(Agent Orange)

Under the law, in the context of this claim (bearing on 
service connection for breast cancer secondary to exposure to 
Agent Orange) asserted for the purpose of accrued benefits, 
upon the death of the veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to his child.  
38 U.S.C.A. § 5121.

The appellant contends, in substance, that the veteran, prior 
to his death, developed breast cancer as a direct result of 
his exposure to Agent Orange while he was stationed in 
Vietnam.  In this regard, a threshold requirement for service 
connection on the basis of exposure to Agent Orange, which 
exposure is conceded (given the veteran's service in Vietnam) 
for purposes of the current appeal, is that any disability 
claimed be among those identified under the provisions of 
38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) (1998), as subject to presumptive (though 
rebuttable) service connection.  However, while the record 
reflects that the veteran was assessed as having breast 
cancer in 1992, the Board must emphasize that such disease is 
not included under the above-cited legislation as being 
potentially related to exposure to Agent Orange.  Under these 
circumstances, then, a plausible claim for service connection 
for breast cancer secondary to exposure to Agent Orange, for 
the purpose of accrued benefits, has not been presented.  
Consequently, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).


(Cause of Death)

The official death certificate reflects that the veteran's 
death, at the age of 48 in March 1995, was caused by lung 
cancer with metastasis.

At the time of the veteran's death, the lone condition for 
which service connection was in effect was PTSD.  The 
appellant neither contends, nor does the evidence reflect, 
that such service-connected disability played any role in 
producing the veteran's death. 

Under the law, in the context of this issue on appeal and in 
consideration of the below-addressed legislation bearing on 
exposure to Agent Orange, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).

The appellant contends, in essence, that the lung cancer 
implicated in the veteran's death may in fact have been 
traceable to his exposure to Agent Orange while serving in 
Vietnam.  In this regard, a report pertaining to the 
veteran's January 1995 hospitalization at a VA facility 
reflects that, following his having been assessed with breast 
cancer in 1992, it thereafter metastasized to areas including 
the lung.  An earlier VA pathology report, dated in May 1994, 
reflects that a tumor in the veteran's left lung was 
"identical to that of the original breast carcinoma 
histologically and cytologically".  More recently, in a 
February 1997 statement, a VA physician, following his review 
of the record to specifically include the above-cited May 
1994 VA pathology report, indicated that there was no 
evidence that the lung cancer that occasioned the veteran's 
death was primary.  Rather, he observed, "all of the 
[veteran's] malignant tumors that were resected were felt to 
be" traceable to his metastatic breast cancer.  To be sure, 
the Board notes that "cancer of the lung", for purposes of 
entitlement to service connection on the basis of exposure to 
Agent Orange (which exposure is, again, conceded given the 
veteran's service in Vietnam) is included among the diseases 
identified under the provisions of 38 C.F.R. § 3.309(e) as 
being subject to presumptive service connection.  However, 
such presumptive service connection is only accorded lung 
cancer which is primary versus metastatic.  See Darby v. 
Brown, 10 Vet. App. 243, 246 (1997).  Therefore, since the 
veteran's fatal lung cancer was not primary, a plausible 
claim for service connection therefor, based on exposure to 
Agent Orange, is not presented.  Further, with respect to 
direct service connection for the veteran's fatal lung 
cancer, presumptive service connection therefor is not in 
order inasmuch as such disease was first shown many years 
after his separation from service.  See 38 U.S.C.A. §§ 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Under 
these circumstances, then, and inasmuch as lung cancer is the 
lone disease implicated in the veteran's death, a plausible 
claim for service connection for the cause of the veteran's 
death, both on a direct basis and insofar as having been due 
to exposure to Agent Orange, is not presented. Consequently, 
such claim is not well grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the foregoing two claims on a ground different from that 
of the RO, the appellant has not been prejudiced by the 
Board's decision.  This is because, in assuming that these 
claims were well grounded, the RO accorded the appellant 
greater consideration than these claims in fact warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether either of these claims 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the appellant.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 
747 (1992).  

Finally, as pertinent to the latter two claims, the Board is 
of the opinion that its discussion above bearing on each is 
sufficient to inform the appellant of the elements necessary 
to complete his application for a claim relative to each such 
benefit.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Accrued benefits based on entitlement to restoration of a 70 
percent rating for PTSD are granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

Accrued benefits based on entitlement to a total rating based 
on unemployability due to service-connected disability are 
denied. 

Evidence of a well grounded claim not having been submitted, 
the appeal for accrued benefits based on entitlement to 
service connection for breast cancer secondary to exposure to 
Agent Orange is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for the cause of the 
veteran's death is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

